Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed 11/04/2021 is acknowledged.
	Applicant’s Declaration filed 11/04/2021 has been considered. 
	The rejection of claims 1-3, 5, 10-12, 14, 17 under 35 U.S.C.102(a)(2) is withdrawn per amended claims. 
	The rejection of claims 6-7, 15-16 and 31 under 35 U.S.C. 103(a) is withdrawn per amended claims. 
	Claims 1, 7, 17, 27-28 have been amended.
	Claims 4-6, 8-9, 13, 18-26, 30, 33-36 are cancelled claims per claim amendments of 11/04/2021.
	Claims 1-3, 7, 10-12, 14-17, 31 are being considered on the merits.
Examiner’s  Amendment
	Claims 27-29 and 32 are cancelled. Mr. Domingos Silva, Applicant’s representative, authorized cancellation of said claims on 01/12/2022 by telephonic communication. 
	Please cancel claims 27, 28, 29 and 32. 
	In paragraphs 0002, 0009, 0016, 0018, 0072 in published specification, please insert –PTA-125167- in the blank spaces. 
Examiner’s Statement of Reasons for Allowance
	The closest prior art Sheppard et al. (WO 2016/187021) discloses the production of sour bear without using lactic acid or lactic acid bacteria. The yeast disclosed is a Lachancea thermotolerans. However, Sheppard et al. is silent to the presently claimed strain GY7B which is another strain of the same yeast species. 
	The presently claimed method of producing a yeas-fermented beverage of low pH without the use of lactic acid bacteria uses a new strain of Lachancea thermotolerans with totally different phenotypic and genetic attributes compared to the strain of the prior art. 
	a.	Sequence searches for SEQ ID NO: 8 and SEQ ID NO: 9 indicate that these sequences are specific to the claimed strain GY7B. 
	b.	A comprehensive Declaration by the Applicant (11/04/2021) shows colony morphologies of L. thermotolerans type strains, prior art strains and GY7B (claimed strain). These phenotypic traits are different. 
	c.	The Declaration shows sugar assimilation profile of the prior art strains versus the presently claimed GY7B strain. The assimilation of raffinose, lactose, D-xylose, and N-acetyl-D-glucosamine are compared. There are clear differences between the prior art strains and the claimed strain regarding lactose, D-xylose and L-arabinose assimilation. (Declaration, Supplementary Table 1)
	d. 	The Declaration indicates that beers produced using GY7B strain and one of the prior art strains comprise different metabolites and have different flavors. The presently claimed strain produces 3.8% alcohol by volume (ABV) versus 1.8% ABV by the prior art strain. Honey and citrus flavors are not flavor descriptors in the beer produced by the claimed strain in contrast to the prior art strain. The prior art strain produces isoamyl acetate in a pilot scale ferment in contrast to the claimed strain which does not produce isoamyl acetate in beer. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HAMID R BADR/Primary Examiner, Art Unit 1791